DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
2.	This communication is in response to the amendment filed 6/24/2022. Claims 1-20 are cancelled. Claims 21 and 33 are currently amended. Claims 21-43 are currently pending.

Allowable Subject Matter
3.	Claims 21-43 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art Saibabu et al. (US 2012/0284603) teaches systems, methods, and articles of manufacture for dynamic, electronic clinician documentation. Certain examples provide a computer-implemented method for providing physician documentation. The example method includes receiving a user input regarding a form to input clinical information regarding a patient. The example method includes providing a selected form for clinician note data entry. The example method includes accepting user input to complete the form. The accepting of user input includes providing text for selection by the user; accepting free text input from the user to augment the selected text; and generating a note based on the selected text augmented by the user free text input. The example method includes storing the note in association with the patient (See, for example, Saibabu: abstract; ¶¶ [0033]-[0034]; FIGS. 1-16).
	The next closest prior art is Amarasingham et al. (US 2014) teaches a dashboard user interface method comprises displaying a navigable list of at least one target disease, displaying a navigable list of patient identifiers associated with a target disease selected in the target disease list, displaying historic and current data associated with a patient in the patient list identified as being associated with the selected target disease, including clinician notes at admission, receiving, storing, and displaying review's comments, and displaying automatically-generated intervention and treatment recommendations (See, for example, Amarasingham: abstract; ¶¶ [0017]-[0018], [0037] “meta-data”; FIGS. 1-10).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “an adaptive notes generation module, executing on the one or more processors, in communication with the database, the input module and the display module, the adaptive notes generation module receiving input data from the user through the input module and provider preference data, patient data, and metadata from the database and in response to the input data from the input module and the clinician preference data, patient data, and metadata from the database, automatically generating a plurality of notes, note options, and reports using adaptive learning in response to clinician preference data, patient data, and metadata, wherein data is input and stored as objects that are interpretable by the adaptive notes generation module to generate a natural language structured display of the clinician’s preferences in response to the metadata of each datum,” as recited in amended independent claim 21 and similarly in amended independent claim 33.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686